DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive.
In regards to applicants argument that Lipinski does not teach the amended feature of “determining whether to defer processing of the event based on the priority of the event and at least one of a connectivity status and a power status of the wearable computing device”.  Lipinski teaches deferring requests based on priority until the next immediate request is processed (Para [0015]) but dos not teach deferring also based on power status or connectivity status.  Srinivasan teaches work can be deferred and bunched together to save power (Para [0028]) “If all of these periodic housekeeping can be moved to asynchronous or deferred work that can be bunched together at a later time, then the processor can sleep for a longer duration and would experience fewer wakeups”  Thus deferring based on power status.  The combination of Lipinski and Srinivasan make obvious deferring the request based on priority (Lipinski) and power status (Srinivasan) of the device.  None of the references need have both reasons of deferring in that the rejections are based on combinations of references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In regards to applicants argument that none of the references teach updating the priority based upon a time threshold:  Official notice is taken that updating a requests priority based upon a time threshold is so common as to be known as ageing.  It would have been obvious to a person of ordinary skill in the art to age the requests because this is the standard manner of keeping low priority requests from starving.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 7-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipinski PN 2003/0081748, Srinivasan PN 2011/0106935 and Rahman et al PN 2014/0194782 in view of what is well known in the art as evidenced by any of Wahlstrom et al PN 7,263,377, Menchaca et al PN 2010/0332667, Wu et al PN 2011/0238775, Ryali et al PN 2012/0015630, Sharma et al PN 2015/0230274.
In regards to claims 1, 15: Lipinski teaches a management method for a computing device (appliance 20), the method comprising: a processor (network manager 30) of the computing device identifying one or more events (requests); wherein the requests may be a user interface request for a URL or a web page (Para [0003]), the processor determining a priority (priority parameter of the requests Para [0013]) of each of the one or more events (each request); based on the priority of the each of the one or more events, the processor determining whether to process the event (immediate priority 209) and, when the processor determines that the event is 

In regards to claims 4, 5, 12, 18, 20: Rahman et al teaches network communication with a host/server 114.
In regards to claim 7: Lipinski teacher user requests such as requests fora URL or web pages.
In regards to claim 8:  Lipinski teaches the request coming from an application running on a processor but does not state the processor is a Host or a remote computing device or a controller.  Srinivasan teaches a controller and a host bridge.  It would have been obvious to have the request come from an application running on a controller or host or remote device because these are standard devices that run applications.
In regards to claim 9: Lipinski teaches a communications interface and a memory.
In regards to claims 11, 17:  Lipinski teaches requests generated by the application executing on the appliance (Para [0006])
In regards to claim 13: Rahman et al teaches a cell phone connected to the network device to control it.
In regards to claim 14: Lipinski teaches a priority associated with the request.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipinski PN 2003/0081748, Srinivasan PN 2011/0106935 and Rahman et al PN 2014/0194782 in view of what is well known in the art as evidenced by any of Wahlstrom et al PN 7,263,377, Menchaca et al PN 2010/0332667, Wu et al PN 2011/0238775, Ryali et al PN 2012/0015630, Sharma et al PN 2015/0230274 as applied to claim 2 above, and further in view of  Scheuer PN 2017/0139745.
In regards to claim 3:  Lipinski teaches requests generated by the application executing on the appliance (Para [0006]) and providing the priority parameter.  Lipinski does not expressly .
Claims 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipinski PN 2003/0081748, Srinivasan PN 2011/0106935 and Rahman et al PN 2014/0194782 in view of what is well known in the art as evidenced by any of Wahlstrom et al PN 7,263,377, Menchaca et al PN 2010/0332667, Wu et al PN 2011/0238775, Ryali et al PN 2012/0015630, Sharma et al PN 2015/0230274 as applied to claim 2 above, and further in view of Hwang PN 2005/0081158.
In regards to claims 6, 19: Lipinski teaches multiple different requests as well as a display but does not expressly teach a display update request. Hwang teaches a network device that receives display update requests (Para [0012]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include display update requests among the requests serviced by Lipinski.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mills, III et al PN 2005/005212 teaches requests are postponed based on quality of service (i.e. connectivity status) and priority. (Para [0021])
Furumi PN 2009/0268703 teaches deferring requests until the communication session layer is established. (i.e. connectivity status)
Soda PN 2008/0297837 para [0027] teaches postponing transmission of data based on the power status.
Catherwood et al PN 2011/0022756 Para [0075] postpones requests during doze mode.
Hasholzner et al PN 2018/0376415 Para [0077] teaches when the modem is in a low power state the host may postpone the status request until the modem is awake.
Multiple references are cited that teach aging.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187